Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1, 3-5, 7, 9, 15, 17-24, 26, 28, and 30 are pending.

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1, 3-5, 7, and 9, drawn to a method of assessing susceptibility to nausea comprising assaying a biological sample containing red blood cells (RBC) for glutathione (GSH) recycling dependent antioxidant activity of the RBC.
Group II, Claims 15 and 17, drawn to a method of treating a subject with cancer comprising assaying a biological sample containing RBC when the subject's RBCs demonstrate a high GSH recycling dependent antioxidant activity.
Group III, Claims 18-21, drawn to a method of reducing the toxicity of drug regimens comprising assaying a biological sample containing RBC for a level of oxidative stress.
Group IV, Claim 23, drawn to a method of managing a chemotherapeutic treatment in a subject having cancer, comprising determining whether said subject has a low oxidative level in a blood sample.
Group V, Claim 24, drawn to a method of managing nausea in a surgical subject, comprising determining the level of oxidative stress level.
Group VI, Claims 26 and 22, drawn to a method of selecting a population for individualized therapeutic regimen, wherein one step involves detecting the level of oxidative stress by providing a measurement of GSH recycling dependent antioxidant activity in the RBC.
Group VII, Claim 28, drawn to a system or kit for determining whether a subject has a high or
low nausea response to an emetogenic agent, comprising assay reagents for measuring oxidative stress in the RBC.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I-VII lack unity of invention because even though the inventions of these groups require the technical feature of determining the level of oxidative stress or level, which may be performed by measurement of GSH recycling dependent antioxidant activity, this technical Kawaguchi (US 2010/291057) and Coskun (Iran J Basic Med Sci 2016; 19:154-158), both cited in the Written Opinion submitted on04/09/2019. 
Whether a particular technical feature makes a “contribution” over the prior art, and therefore constitutes a “special technical feature,” is considered with respect to novelty and inventive step. The shared technical feature of determining the level of oxidative stress or level, which may be performed by measurement of GSH recycling dependent antioxidant activity, lacks novelty or inventive step because Kawaguchi describes methods and compositions for reducing oxidative stress and/or side effects occurring during cancer chemotherapy (Claims 1 and 12; Example 1). The method includes determining the oxidative stress level in a blood sample ([0018], [0064]-[0065]), and administration of antiemetic drugs to reduce nausea and vomiting ([0032], Fig. 12; Example 1). 
Kawaguchi does not expressly teach RBC oxidative stress; and managing a therapeutic regimen. Coskun cures the deficiency of Kawaguchi.  Coskun is in a related field of endeavor and teaches the effects of [Symbol font/0x44]9-tetrahydrocannabinol (THC) against e stress in the blood of diabetic rats (Abstract).  Coskun teaches that cannabinoids are known to have therapeutic effects, including against vomiting and nausea caused by cancer chemotherapy. Coskun determined the GSH levels in erythrocytes as one measure of oxidative stress in the blood (Abstract). Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Kawaguchi with that of Coskun and determine the GSH levels in red blood cells to measure the oxidative stress in blood. One would have been motivated to do so to measure the oxidative stress in samples from chemotherapy . 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 
The Examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038. The examiner can normally be reached M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.Y.S./Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616